DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of embodiment A, drawn to Fig. 6, in the reply filed on 7/5/2022 is acknowledged.  Claims 3, 9 have been withdrawn.  Claims 14-26 are canceled.  Claims 27-33 are added. The traversal is on the ground(s) that that there are at least two other embodiments identified in Figs. 1-5 but the Examiner had not identified in the Requirement for Election/Restriction mailed on 5/5/2022.  So the Applicant assumes that the embodiments of Figs. 1-5 may be grouped with any of the species identified by the Office Action.  
The argument does not argue whether the requirement of election/restriction has failed to established undue burden in search but instead it adds the identification of Figs. 1-5 as generic to all embodiments.  
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0278971 A1).
Regarding claim 1, Chen teaches an integrated circuit device (device in Fig. 10 of Chen) comprising: 
a fin-type active area (220) protruding from a substrate (202), extending in a first direction (direction along the length of the fin 220) parallel to an upper surface (flat horizontal surface of substrate 202) of the substrate, and including a first semiconductor material (the fins are made of Si and Si compound); 
an isolation layer (212) arranged on the substrate and covering a lower portion of a sidewall of the fin-type active area (as shown in Fig. 10 of Chen), the isolation layer including an insulation liner (230l and 230m as labeled in Fig. 6 of Chen) arranged on the lower portion of the sidewall of the fin-type active area, and an insulation filling layer (STI oxide 212) on the insulation liner; 
a capping layer (910) surrounding an upper surface and the sidewall of the fin-type active area, including a second semiconductor material (910 is made of GeON which includes germanium, a semiconductor material) that is different from the first semiconductor material (Ge is different than Si), wherein the capping layer comprises an upper surface (the round top surface of 910 can be divided into a very top surface, the corners on the sides connecting to substantially vertical side portions. The very top surface of 910 is identified as the upper surface), a sidewall (the substantially vertical side portion of 910), and a facet surface (the corners as described above) between the upper surface and the sidewall; and 
a gate structure (912) arranged on the capping layer and extending in a second direction (left-right direction in Fig. 10) that is parallel to the upper surface of the substrate and perpendicular to the first direction.  
Regarding claim 10, Chen teaches an integrated circuit device (device in Fig. 10 of Chen) comprising: 
a fin-type active area (220) protruding from a substrate (202), extending in a first direction parallel (direction along the length of the fin 220) to an upper surface (flat horizontal surface of substrate 202) of the substrate, and including a first semiconductor material (the fins are made of Si and Si compound); 
an isolation layer (212) arranged on the substrate and covering a lower portion of a sidewall of the fin-type active area (as shown in Fig. 10 of Chen), the isolation layer including an insulation liner (230l and 230m as labeled in Fig. 6 of Chen) arranged on the lower portion of the sidewall of the fin-type active area, and an insulation filling layer (STI oxide 212) on the insulation liner; 
a capping layer (910) surrounding an upper surface and the sidewall of the fin-type active area, the capping layer including a second semiconductor material (910 is made of GeON which includes germanium, a semiconductor material) that is different from the first semiconductor material (Ge is different than Si), and the capping layer comprising an upper surface (the round top surface of 910 can be divided into a very top surface, the corners on the sides connecting to substantially vertical side portions. The very top surface of 910 is identified as the upper surface), a sidewall (the substantially vertical side portion of 910), and a facet surface (the corners as described above) between the upper surface and the sidewall; and 
a gate structure (912) arranged on the capping layer and extending in a second direction (left-right direction in Fig. 10) that is parallel to the upper surface of the substrate and perpendicular to the first direction, 
wherein, on the sidewall of the fin-type active area, a bottom surface of the capping layer contacts an upper surface of the insulation liner (as shown in Fig. 10 of Chen, layer 910 contacts the top of layer 230m).  
Claims 27, 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadana et al. (US 2019/0035923 A1).
Regarding claim 27, Sadana teaches an integrated circuit device (device in Fig. 10, 12-13 of Chen) comprising: 
a fin-type active area (204) protruding from a substrate (202), extending in a first direction (direction along the length of the fin 204) parallel to an upper surface (flat horizontal surface of substrate 202) of the substrate, and including a first semiconductor material (as described in [0047], the fins 204 includes SiGe); 
an isolation layer (206) arranged on the substrate and covering a lower portion (sidewall of 204b) of a sidewall of the fin-type active area (as shown in Fig. 10 of Sadana); 
a capping layer (1002) surrounding an upper surface and the sidewall of the fin-type active area, the capping layer including a second semiconductor material (1002 is made of Si, as described in [0055] of Sadana) that is different from the first semiconductor material (Si is different than SiGe), wherein the capping layer comprises an upper surface(flat top surface of 1002), a sidewall (vertical side portion of 1002), and a facet surface (the faceted portion of 1002) between the upper surface and the sidewall, wherein the capping layer has a first thickness (thickness T1 of the flat portion of 1002 above the fin 204, as described in [0055] of Sadana) on the upper surface of the fin-type active area, wherein the capping layer has a second thickness (thickness T2 as described in [0055] of Sadana) at an edge of the facet surface, and wherein the second thickness is less than the first thickness (as stated in [0055] of Sadana); and 
a gate structure (1106 in Fig. 12-13) arranged on the capping layer and extending in a second direction (left-right direction in Fig. 12) that is parallel to the upper surface of the substrate and perpendicular to the first direction.  
Regarding claim 29, Sadana teaches all the limitations of the integrated circuit device of claim 27, and also teaches wherein the facet surface is inclined at a first angle with respect to the upper surface of the substrate, and the first angle is between about 30° to about 60° (as shown in Fig. 10 of Sadana).  
Regarding claim 30, Sadana teaches all the limitations of the integrated circuit device of claim 27, and also teaches wherein an upper surface of the isolation layer contacts a bottom surface of the capping layer (as shown in Fig. 10 of Sadana), and wherein the bottom surface of the capping layer is as far from the upper surface of the substrate as an upper surface of the isolation layer is from the upper surface of the substrate (as shown in Fig. 10 of Sadana).  
Regarding claim 31, Sadana teaches all the limitations of the integrated circuit device of claim 27, and also teaches wherein the fin-type active area includes silicon germanium (as described in [0047] of Sadana), and wherein the capping layer includes silicon (as stated in [0055] of Sadana).  
Regarding claim 32, Sadana teaches all the limitations of the integrated circuit device of claim 27, and also teaches  wherein the fin-type active area includes a surface area (interfacial region of 204a and layer 1002 in Fig. 10 of Sadana) having a distance that is less than a first distance (this is any small and arbitrary distance from the surface of 204a that is less than the distance to the center of the portion 204a) from the sidewall of the fin-type active area, and an inside area (area in the center of the portion 204a) having a distance (distance form surface to the center of the portion 204a) having a distance that is greater than the first distance from the sidewall of the fin-type active area, and wherein the surface area has a first germanium content and the inside area has a second germanium content that is less than the first germanium content (as described in [0049] of the specification of the instant application, the Ge atoms diffuse from the core into the surface region, making the Ge concentration at the surface region greater than that of the inside area.  This is a property of material which is formed by epitaxial method and etching back.  Since the portion 204a of the fins 204 are formed by the same material and the same method, portion 204a also has the same properties.  So the first Ge content of the surface area is greater than the second Ge content of the inside area).  
Regarding claim 33, Sadana teaches all the limitations of the integrated circuit device of claim 32, and also teaches wherein the surface area of the fin-type active area has a first bandgap energy (bandgap energy of the surface area defined in claim 32 above), wherein the inside area of the fin-type active area has a second bandgap energy (bandgap energy of the inside area defined in claim 32 above), wherein the capping layer has a third bandgap energy (bandgap energy of Si layer 1002 in Fig. 10 of Sadana), and wherein the third bandgap energy is greater than the second bandgap energy and the second bandgap energy is greater than the first bandgap energy (as bandgap energy is dependent on the Ge concentration, and since the materials of the Si layer 1002 and SiGe fins 204a are the same, see claim 32 above, the bandgap energies have the same relationship).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sadana, as applied to claim 27 above, and further in view of More et al. (US 2019/0148551 A1).
Regarding claim 28, Sadana teaches all the limitations of the integrated circuit device of claim 27, but does not teach wherein the isolation layer includes an insulation liner arranged on the lower portion of the sidewall of the fin-type active area, and an insulation filling layer on the insulation liner.  
More teaches a finFET device (Fig. 2 of More).  The device comprises a plurality of fins (200) separated by an isolation layer (240-250).  The isolation layer includes an insulation liner (250) arranged on the lower portion of the sidewall of the fins, and an insulation filling layer (240) on the insulation liner.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the isolation layer of Sadana as according to More in order to provide structural support for the fins (see [0028] of More).

Claims 1-2, 4-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadana et al. (US 2019/0035923 A1) in view of More et al. (US 2019/0148551 A1).
Regarding claim 1, Sadana teaches an integrated circuit device (device in Fig. 10, 12-13 of Chen) comprising: 
a fin-type active area (204) protruding from a substrate (202), extending in a first direction (direction along the length of the fin 204) parallel to an upper surface (flat horizontal surface of substrate 202) of the substrate, and including a first semiconductor material (as described in [0047], the fins 204 includes SiGe); 
an isolation layer (206) arranged on the substrate and covering a lower portion of a sidewall of the fin-type active area (as shown in Fig. 10 of Sadana); 
a capping layer (1002) surrounding an upper surface and the sidewall of the fin-type active area, including a second semiconductor material (1002 is made of Si, as described in [0055] of Sadana) that is different from the first semiconductor material (SiGe is different than Si), wherein the capping layer comprises an upper surface (flat top surface of 1002), a sidewall (vertical side portion of 1002), and a facet surface (the faceted portion of 1002) between the upper surface and the sidewall; and 
a gate structure (1106 in Fig. 12-13) arranged on the capping layer and extending in a second direction (left-right direction in Fig. 12) that is parallel to the upper surface of the substrate and perpendicular to the first direction.  
But Sadana does not teach that the isolation layer including an insulation liner arranged on the lower portion of the sidewall of the fin-type active area, and an insulation filling layer on the insulation liner.
More teaches a finFET device (Fig. 2 of More).  The device comprises a plurality of fins (200) separated by an isolation layer (240-250).  The isolation layer includes an insulation liner (250) arranged on the lower portion of the sidewall of the fins, and an insulation filling layer (240) on the insulation liner.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the isolation layer of Sadana as according to More in order to provide structural support for the fins (see [0028] of More).
Regarding claim 2, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 1, and also teaches wherein the facet surface is inclined at a first angle with respect to the upper surface of the substrate, and the first angle is between about 30° to about 60° (as shown in Fig. 10 of Sadana).
Regarding claim 4, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 1, and also teaches wherein an upper surface of the insulation liner contacts a bottom surface of the capping layer (as combined in claim 1 above, the insulation liner 250 of More would be along the sidewall of 204b and would be up to and contact the bottom surface of capping layer 1002 in Fig. 10 of Sadana), and wherein the bottom surface of the capping layer is equidistant from the upper surface of the substrate as an upper surface of the isolation layer (as shown in Fig. 10 of Sadana).  
Regarding claim 5, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 1, and also teaches wherein the capping layer has a first thickness (thickness T1 of the flat portion of 1002 above the fin 204, as described in [0055] of Sadana) on the upper surface of the fin-type active area, wherein the capping layer has a second thickness (thickness T2 as described in [0055] of Sadana) at an edge of the facet surface, and wherein the second thickness is less than the first thickness (as stated in [0055] of Sadana).  
Regarding claim 6, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 1, and also teaches wherein the fin-type active area includes silicon germanium (as described in [0047] of Sadana), and wherein the capping layer includes silicon (as stated in [0055] of Sadana).  
Regarding claim 7, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 1, and also teaches wherein the fin-type active area includes a surface area (interfacial region of 204a and layer 1002 in Fig. 10 of Sadana) having a distance that is less than a first distance (this is any small and arbitrary distance from the surface of 204a that is less than the distance to the center of the portion 204a) from the sidewall of the fin-type active area, and an inside area (area in the center of the portion 204a) having a distance (distance form surface to the center of the portion 204a) that is greater than the first distance from the sidewall of the fin-type active area, and wherein the surface area has a first germanium content and the inside area has a second germanium content that is less than the first germanium content (as described in [0049] of the specification of the instant application, the Ge atoms diffuse from the core into the surface region, making the Ge concentration at the surface region greater than that of the inside area.  This is a property of material which is formed by epitaxial method and etching back.  Since the portion 204a of the fins 204 are formed by the same material and the same method, portion 204a also has the same properties.  So the first Ge content of the surface area is greater than the second Ge content of the inside area).  
Regarding claim 8, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 7, and also teaches wherein the surface area of the fin-type active area has a first bandgap energy (bandgap energy of the surface area defined in claim 7 above), wherein the inside area of the fin-type active area has a second bandgap energy (bandgap energy of the inside area defined in claim 7 above), wherein the capping layer has a third bandgap energy (bandgap energy of Si layer 1002 in Fig. 10 of Sadana), and wherein the third bandgap energy is greater than the second bandgap energy and the second bandgap energy is greater than the first bandgap energy (as bandgap energy is dependent on the Ge concentration, and since the materials of the Si layer 1002 and SiGe fins 204a are the same, see claim 7 above, the bandgap energies have the same relationship).  

Regarding claim 10, Sadana teaches an integrated circuit device (device in Fig. 10, 12-13 of Chen) comprising: 
a fin-type active area (204) protruding from a substrate (202), extending in a first direction parallel (direction along the length of the fin 204) to an upper surface (flat horizontal surface of substrate 202) of the substrate, and including a first semiconductor material (as described in [0047], the fins 204 includes SiGe); 
an isolation layer (206) arranged on the substrate and covering a lower portion of a sidewall (sidewall of portion 204b) of the fin-type active area; 
a capping layer (1002) surrounding an upper surface (flat top surface of 204a) and the sidewall (sidewall of 204a) of the fin-type active area, the capping layer including a second semiconductor material (1002 is made of Si, as described in [0055] of Sadana) that is different from the first semiconductor material (SiGe is different than Si), and the capping layer comprising an upper surface (flat top surface of 1002), a sidewall (vertical side portion of 1002), and a facet surface (the faceted portion of 1002) between the upper surface and the sidewall; and 
a gate structure (1106 in Figs. 12-13) arranged on the capping layer and extending in a second direction (left-right direction in Fig. 12) that is parallel to the upper surface of the substrate and perpendicular to the first direction, 
But Sadana does not teach that the isolation layer including an insulation liner arranged on the lower portion of the sidewall of the fin-type active area, and an insulation filling layer on the insulation liner; wherein, on the sidewall of the fin-type active area, a bottom surface of the capping layer contacts an upper surface of the insulation liner .  
More teaches a finFET device (Fig. 2 of More).  The device comprises a plurality of fins (200) separated by an isolation layer (240-250).  The isolation layer includes an insulation liner (250) arranged on the lower portion of the sidewall of the fins, and an insulation filling layer (240) on the insulation liner.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the isolation layer of Sadana as according to More in order to provide structural support for the fins (see [0028] of More).
As incorporated, the insulation liner 250 of More would be along the sidewall of 204b and would be up to and contact the bottom surface of capping layer 1002 in Fig. 10 of Sadana.
Regarding claim 11, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 10, and also teaches wherein an upper portion (sidewall of 204a in Fig. 10 of Sadana) of the sidewall of the fin-type active area contacts the capping layer (as shown in Fig. 10), and the lower portion of the sidewall of the fin-type active area contacts the insulation liner (as combined in claim 10 above).  
Regarding claim 12, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 10, and also teaches 
wherein the fin-type active area includes silicon germanium (as described in [0047] of Sadana) and the capping layer includes silicon (as described in [0055] of Sadana), 
wherein the fin-type active area includes a surface area (interfacial region of 204a and layer 1002 in Fig. 10 of Sadana) having a distance that is less than a first distance (this is any small and arbitrary distance from the surface of 204a that is less than the distance to the center of the portion 204a) from the sidewall of the fin-type active area, and an inside area having a distance (distance form surface to the center of the portion 204a) that is greater than the first distance from the sidewall of the fin-type active area, and 
wherein the surface area has a first germanium content and the inside area has a second germanium content that is less than the first germanium content (as described in [0049] of the specification of the instant application, the Ge atoms diffuse from the core into the surface region, making the Ge concentration at the surface region greater than that of the inside area.  This is a property of material which is formed by epitaxial method and etching back.  Since the portion 204a of the fins 204 are formed by the same material and the same method, portion 204a also has the same properties.  So the first Ge content of the surface area is greater than the second Ge content of the inside area).  
Regarding claim 13, Sadana in view of More teaches all the limitations of the integrated circuit device of claim 10, and also teaches wherein the facet surface is inclined at a first angle between about 30° to about 60° with respect to the upper surface of the substrate (as shown in Fig. 10 to Sadana), wherein the capping layer has a first thickness (thickness T1 of the flat portion of 1002 above the fin 204, as described in [0055] of Sadana) on the upper surface of the fin-type active area, and wherein the capping layer has a second thickness (thickness T2 as described in [0055] of Sadana) at an edge of the facet surface, the second thickness being less than the first thickness (as stated in [0055] of Sadana).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822